Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
1.	Objection withdrawn. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

2.	Claims 1-7, 9-16, 18-20, 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 2, 4, recites the limitation "the local area" in line 17-18.  There is insufficient antecedent basis for this limitation in the claim.  Assumed to be a local area in claim 1.  
Claim 1 recites the limitation "the first sensor system" in line 18.  There is insufficient antecedent basis for this limitation in the claim.  Assumed to be the first fusion system.  
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
1-2, 4-7, 9-16, 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pub. No. 2017/0017214 to O’Keeffe.
O’Keeffe teaches the following: 
1. Sensing and control apparatus for use in an HVAC system of a building, comprising: 
a plurality of sensors including interior sensors and boundary sensors, the sensors generating respective sensor signals conveying occupancy-related features for an area of the building (paragraph 8-9, refrigerators, door locks, thermostats and motion sensors; paragraph 10, bounds of space, zones; paragraph 11, knowing the number of active cellular telephones in the building; paragraph 14-15, estimating number of people in the region; paragraph 56, 57, 59, 60, 61, 63, 64, 65; paragraph 75), the interior sensors being located and operative for wide-area monitoring within the area, the boundary sensors being located and operative for monitoring at ingress/egress points of the area (Fig. 4, paragraphs 158, 56, 60, 61, 62, 67, 75, 77, 81, 82, 83, 93-94); and 
a controller configured and operative in response to the sensor signals to produce an occupancy estimate for the area (paragraph 14-15; paragraph 19; paragraph 22) and to generate equipment-control signals to cause the HVAC system to supply conditioned air to the area based on the occupancy estimate (paragraph 24, e.g., instruct heating based on estimate of 2 people; paragraph 25, 26, heating; paragraph 67, client devices controlled based on the estimated number of people, exemplary client devices include HVAC), the controller including a set of fusion systems collectively generating the occupancy estimate by corresponding fusion calculations (paragraphs 
the fusion systems including 
a first fusion system producing a boundary occupancy-count change based on sensor signals from the boundary sensors (paragraph 14, estimating the number of people in the region; paragraph 59, “all of the devices send (or push) messages to a central controller upon sensing an aspect of a person”; paragraph 60, 62, 63; paragraph 69, “sensor fusion can be performed at the device or at central controller 150 to reduce a multisensory device to a single dimension in a truth table representing the combined presence indication from the multiple sensors”; paragraph 70; paragraph 75, “Network-connected smart devices 120 can have one or more sensors operable to sense an aspect of a person in the vicinity of the sensor. Examples include wireless home security sensors such as infrared motion detectors, magnetic proximity sensors, sound detectors, room entry and exit detectors, baby monitors, ultrasonic motion sensors and wireless security cameras. Other types of network-connected smart devices 120 can report occupancy based on user interaction such as a button push or breaking an electrical contact, for example wireless window sensors, door sensors, door locks and a security system keypad”; Fig. 2; paragraph 76, 104; paragraph 123, IP camera in hallway, person standing in doorway sensed by IP camera D3, paragraph 146), 
a second fusion system producing an interior occupancy count based on sensor signals from the interior sensors (paragraph 61, 76-77, paragraph 80, combine data from multiple sensors and output data of occupancy of region around fixed sensor, combine sensor data to generate signals 140, paragraph 81, signals 140 indicating 
a third fusion system producing the occupancy estimate based on the boundary occupancy-count change from the first fusion system and the interior occupancy count from the second fusion system (paragraph 95-96, 100-101; paragraph 107-108; Fig. 7A-7C, paragraphs 117-120; paragraph 123, person standing in doorway sensed by both D1 and D3 is indicated by vector 817 that single occupant can generate; paragraph 126, single occupant sensed by D1 followed by D3 followed by D4; Figs. 11-13, paragraphs 133-136); 
wherein the fusion calculations include calculations based on assessing whether the occupancy of the local area is in a transient phase or in a steady-state phase at a time of producing the occupancy estimate, the fusion calculations in the transient phase adjusting relative importance of the boundary sensors and interior sensors and allowing for estimation scaling in producing the occupancy estimate (Applicant argues the feature “allowing for estimation scaling in producing the occupancy estimate” is absent from O’Keeffe.  The examiner respectfully submits a controller configured to allow something only requires that the reference does not prohibit the controller from doing the recited acts.  However, this limitation does not cause any functionality to occur in the controller.  The O’Keeffe reference does not prohibit the controller from performing the recited acts and therefore reads on the limitation.  Applicant argues O’Keeffe fails to teach wherein the fusion calculations include calculations based on assessing whether the occupancy of the local area is in a transient phase or in a 
Applicant argues O’Keeffe fails to teach fusion systems but rather teaches sensors.  The examiner respectfully disagrees.  The examiner respectfully submits that system is broad in view of the instant disclosure and the knowledge of one of ordinary skill in the art.  The examiner respectfully submits the hash table parts, columns or boxes providing 1 or 0 based on data from the sensors and embodied in numerous software or hardware varieties (Fig. 8A-16, paragraphs 121-143) reads on a fusion system.  
Applicant argues O’Keeffe fails to teach a first fusion system producing a boundary occupancy-count change based on sensor signals from boundary sensors specifically, nor does it have a second fusion system producing an interior occupancy count based on sensor signals from interior sensors specifically, and U.S. Application No.: 16/420,797 Attorney Docket No.: 1010-079finally it lacks any third fusion system producing the occupancy estimate based on such a boundary occupancy-count change from such a first sensor system and such an interior occupancy count from such a second fusion system.  The examiner respectfully disagrees.  The examiner submits that e.g., hash table parts, columns or boxes providing 1 or 0 based on IP camera in hallway and person standing in doorway sensed by IP camera D3 (paragraph 123, IP camera in hallway, person standing in doorway sensed by IP camera D3, paragraph 146), reads on a first fusion system producing a boundary occupancy-count change based on sensor signals from boundary sensors.  
2. The sensing and control apparatus of claim 1, wherein the first fusion system produces the boundary occupancy-count change by performing a calculation across all sensor modalities, sensor instances, and estimating algorithms for a boundary of the local area (paragraphs 117-153), the calculation being temporally recursive over a predefined moving-time window of recent boundary occupancy- count change estimates (paragraphs 23, 46, 136-137, 146).  
4. The sensing and control apparatus of claim 1, wherein the second fusion system produces the interior occupancy count by performing a fusion calculation 
5. The sensing and control apparatus of claim 4, wherein the sensing modalities include video cameras (paragraphs 8, 25, 56, 57, 59, 62, 74, 75, 77, 81, 90, 94, 99, 101-103, 121, 123, 136, 138, 140, 145, 146, 148, 149, 158).  
6. The sensing and control apparatus of claim 5, wherein at least some of the video cameras have overlapping fields of view and the fusion calculation includes, for each overlapping field of view for a corresponding set of cameras, fusion of estimates for the cameras of the set (paragraph 102, sectors of view of view that can simultaneously be attributed to a single person; paragraph 103).  
7. The sensing and control apparatus of claim 5, wherein the fusion calculation includes, for each of one or more of the cameras, use of multiple distinct estimating algorithms and fusion of estimates from the distinct estimating algorithms to produce an estimate for the respective camera (paragraphs 8, 25, 56, 57, 59, 62, 74, 75, 77, 81, 90, 94, 99, 101-103, 121, 123, 136, 138, 140, 145, 146, 148, 149, 158).  
9. The sensing and control apparatus of claim 1, wherein the sensors are of two or more distinct modalities (paragraphs 117-153), and
 one or more of the fusion systems performs cross-modality fusion of respective estimates produced for sensors of distinct modalities (paragraphs 117-153).  
10. The sensing and control apparatus of claim 9, wherein the distinct modalities include an image modality and a binary presence/absence modality, and the cross-
11. The sensing and control apparatus of claim 10, wherein the presence/absence-modality sensors are boundary sensors and the second estimate includes time-integration of counts from the presence/absence-modality sensors to corresponding occupancy estimates (paragraphs 117-153, Figs. 7-18).  
12. The sensing and control apparatus of claim 11, wherein the presence-absence-modality sensors are low-resolution thermal sensors (paragraph 71, central controller requires higher precision only during training and relaxes detection thresholds; paragraph 70, thermal sensor with thresholds not relaxed during training is lower resolution than during training).  
13. The sensing and control apparatus of claim 1, wherein the sensors include a plurality of same-type sensors, and one or more of the fusion systems performs cross-instance fusion of respective estimates produced for different ones of the same-type sensors (paragraphs 117-153, Figs. 7-18).  
14. The sensing and control apparatus of claim 13, wherein the same-type sensors are imaging sensors (paragraphs 8, 25, 56, 57, 59, 62, 74, 75, 77, 81, 90, 94, 99, 101-103, 121, 123, 136, 138, 140, 145, 146, 148, 149, 158).  
15. The sensing and control apparatus of claim 13, wherein the cross-instance fusion includes a fusion of distinct estimates for respective same-type sensors having an overlapping field of view (paragraphs 8, 25, 56, 57, 59, 62, 74, 75, 77, 81, 90, 94, 99, 101-103, 121, 123, 136, 138, 140, 145, 146, 148, 149, 158).  
one or more of the fusion systems generates a plurality of estimates for a given sensor using corresponding distinct estimating algorithms, and performs a fusion calculation combining the respective estimates from the distinct estimating algorithms to arrive at an estimate for the given sensor (paragraphs 117-153, Figs. 7-18).  
18. The sensing and control apparatus of claim 1, wherein the assessment is based on the boundary occupancy-count change exceeding a predetermined threshold (paragraphs 117-153, Figs. 7-18).  
19. (Currently amended) The sensing and control apparatus of claim 1, wherein the estimation scaling (Applicant argues the feature “allowing for estimation scaling in producing the occupancy estimate” is absent from O’Keeffe.  The examiner respectfully submits a controller configured to allow something only requires that the reference does not prohibit the controller from doing the recited acts.  However, this limitation does not cause any functionality to occur in the controller.  The O’Keeffe reference does not prohibit the controller from performing the recited acts and therefore reads on the limitation.) includes applying an estimation scaling factor to a raw occupancy estimate produced by the fusion systems, the estimation scaling factor being either (i) greater than one to bias the occupancy estimate toward overestimation (paragraph 19; paragraph 23, peak plus standard deviation, e.g., 29 when peak is 27, therefore 29-27= 2 which is >1) to reduce a risk of under-ventilation while still achieving a predetermined minimum energy savings attributable to use of the occupancy- based control, or (ii) less than one to bias the occupancy estimate toward underestimation to provide additional energy savings while retaining an acceptable risk of under-ventilation (paragraph 25, 
19. The sensing and control apparatus of claim 1, wherein the controller produces the occupancy estimate by applying an overestimation scaling factor to a raw occupancy estimate produced by the fusion systems, the overestimation scaling factor being greater than one to bias the occupancy estimate toward overestimation (paragraph 19; paragraph 23, peak plus standard deviation, e.g., 29 when peak is 27, therefore 29-27= 2 which is >1) to reduce a risk of under-ventilation while still achieving a predetermined minimum energy savings attributable to use of the occupancy-based control (paragraph 25, vary aspects of building automation, e.g., heating, according to the number of people that cannot be accounted for; paragraph 67, client devices controlled based on the estimated number of people, exemplary client devices include doors and HVAC, exemplary control include power state; Figs. 17, paragraphs 144-147).  
.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
4.	Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2017/0017214 to O’Keeffe, as applied above, in view of U.S. Pub. No. 2016/0202678 to Aggarwal.
3, O’Keeffe fails to teach wherein the sensor modalities include low-resolution imaging sensor arrays; wherein the boundary sensors include low-resolution imaging sensor arrays whose sensor signals collectively convey a representation of a plurality of occupants moving across or in corresponding boundary areas of the building.
3, Aggarwal teaches wherein the sensor modalities include low-resolution imaging sensor arrays; wherein the boundary sensors include low-resolution imaging sensor arrays whose sensor signals collectively convey a representation of a plurality of 
O’Keeffe and Aggarwal are analogous art because they are from the same field of endeavor or similar problem solving area, occupancy detection.  
Since Aggarwal teaches occupancy sensors that enables a system and method to reduce these false triggers and/or circumnavigate the tedious and manual commissioning process of occupancy sensors for covering undesired areas and exposing areas that are relevant from an occupancy point of view (paragraph 14); further enables human occupancy detection techniques are disclosed utilizing infrared grid arrays and infrared image processing, wherein the proposed system not only enables detection of stationary human presence, but also enables background estimation and masking out objects in the special environment, wherein stationary human presence detection removes the need for occupants to periodically move or wave a hand in order to keep the system from turning off and in some embodiments, stationary human presence may include a person temporarily outside the field of view of an IR sensor, such as behind a cubicle wall; furthermore, allowing the output to be turned off as soon as the space is vacant, as opposed to waiting until a fixed output period concludes, provides increased energy efficiency, and multiple IR sensors at .  
Response to Arguments
5.	Applicant's arguments filed 5/19/20 have been fully considered but they are not persuasive. 
Fig. 7 of the instant application; two layer structure of fusion processing; divided and separation of boundary and interior sensors) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant argues O’Keeffe fails to teach fusion systems but rather teaches sensors.  The examiner respectfully disagrees.  The examiner respectfully submits that system is broad in view of the instant disclosure and the knowledge of one of ordinary skill in the art.  The examiner respectfully submits the hash table parts, columns or boxes providing 1 or 0 based on data from the sensors and embodied in numerous software or hardware varieties (Fig. 8A-16, paragraphs 121-143) reads on a fusion system.  
Applicant argues O’Keeffe fails to teach a first fusion system producing a boundary occupancy-count change based on sensor signals from boundary sensors specifically, nor does it have a second fusion system producing an interior occupancy count based on sensor signals from interior sensors specifically, and U.S. Application No.: 16/420,797 Attorney Docket No.: 1010-079finally it lacks any third fusion system producing the occupancy estimate based on such a boundary occupancy-count change from such a first sensor system and such an interior occupancy count from such a second fusion system.  The examiner respectfully disagrees.  The examiner submits that e.g., hash table parts, columns or boxes providing 1 or 0 based on IP camera in hallway and person standing in doorway sensed 
Allowable Subject Matter
6.	Claim 22 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Sean Shechtman/           Primary Examiner, Art Unit 2115